Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Derek Mason on 1/27/22

The application has been amended as follows: 

Please replace claims 16 and 19 with the following:
 	Claim 16.  	A method for producing a hot pressed laminate using the laminate of claim 2, the method comprising laminating by hot pressing an object to be laminated, to the surface of the laminate.
Claim 19. 	A method for producing a hot pressed laminate using the laminate of claim 2 comprising:
surface-treating a fluororesin film of the laminate, wherein the fluororesin film containing a fluororesin having a melting point of from 2600C to 3800C to obtain a 
laminating an object to be laminated, on said surface with a wetting tension of at least 30 mN/m of the obtained fluororesin film by hot pressing at a temperature of at most the melting point of the fluororesin.
Election/Restrictions
Claims 2, 3, 5, 6, 8, 13, 14, 24-28 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16, 18, 19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/2/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the amendment and applicant’s remarks, filed 12/2/21, that the applied prior art doesn’t describe claimed laminate with the layer A comprising claimed adhesive fluororesin that directly laminated on one side of the metal layer B has been considered and found persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



2/4/2022